Citation Nr: 1232474	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, claimed as secondary to alcohol abuse, secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318, based on an earlier effective date for a total disability rating for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1973.  He died in October 1999.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2011, the appellant testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

When this case was previously before the Board in March 2011, the Board denied the appellant's claim to reopen a claim for service connection for the cause of the Veteran's death, secondary to exposure to herbicides as well as the claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability claimed as the cause of the Veteran's death as the result of an October 1999 fall from a hospital bed at a VA medical facility.  The claims for service connection for the cause of the Veteran's death, claimed as secondary to alcohol abuse, secondary to service-connected PTSD and for DIC pursuant to the provisions of 38 U.S.C.A. § 1318, based on an earlier effective date for a total disability rating for service-connected PTSD, were remanded to additional development.  These remaining claims have since been returned to the Board for further appellate action.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records. 


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as recurrent squamous cell carcinoma of the head and neck.  No significant conditions contributing to death but not resulting in the underlying cause were listed.

2.  At the time of the Veteran's death in October, service connection was in effect only for PTSD, rated as 100 percent disabling.  

3.  Squamous cell carcinoma of the head and neck was not present in service or for many years thereafter, and the only competent medical opinion to address the question of whether the Veteran's service-connected PTSD and related alcoholism  caused or contributed to his death does not support the claim.

4.  A disability of service origin did not cause or contribute substantially or materially to the Veteran's death.

5.  The Veteran was not continuously rated totally disabled due to service-connected disability for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death, claimed as secondary to alcohol abuse, secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2011).

2.  The criteria for payment of DIC under the provisions of 38 U.S.C.A. § 1318, based on an earlier effective date for a total disability rating for service-connected PTSD are not met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2011); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

Pertinent to the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As for the remaining claim for service connection for the cause of the Veteran's death, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

In a claim for Disability and Indemnity Compensation (DIC) benefits for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this appeal, in March 2005 and November 2006 pre-rating letters, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate a claim for service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The January 2008 rating decision reflects the initial adjudication of the claim after issuance of that letter.  While these letters did not specifically provide the appellant with the conditions for which the Veteran was service connected at the time of his death, the appellant's Board hearing testimony as well as written statements by and on behalf of the appellant clearly indicate an awareness of these requirements and of the disability for which service connection was in effect.  Various letters show that the appellant and her representative are clearly aware that the Veteran was service-connected for PTSD, but not for cancer, at the time of his death, and of the evidence and information required to substantiate the claim based on a theory of contributory causation.  The appellant has thus demonstrated an awareness of what is needed to substantiate her claim for service connection for the cause of the Veteran's death.   See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any error in this regard was cured by actual knowledge on the part of the claimant.  Id.

The appellant was provided noticed with respect to the effective date element of her claim by letters mailed in April 2009 and June 2011.

After issuance of these letters, and opportunity for the appellant to respond, the March 2012 Supplemental Statement of the Case reflects readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case, is sufficient to cure a timing defect).

Although the appellant was not provided notice regarding the assignment of disability ratings (in the event that the claim was granted), the Board's decision herein denies the claim for service connection for the cause of the Veteran's death.  As no disability rating is being, or is to be assigned, there is no possibility of prejudice to the appellant under the holding in Dingess.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims for service connection for the cause of the Veteran's death.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records and the report of a May 2011 VA opinion as to the cause of the Veteran's death-obtained pursuant to the Board's March 2011 Remand.  Also of record and considered in connection with the claim is a transcript of the appellant's January 2011 Board hearing, as are various written statements provided by the appellant, and by her representative, on her behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claims herein decided is warranted.  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the appellant.  Accordingly, the Board will address the merits of the claims.

II.  Service Connection for Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

As reflected on the death certificate, the Veteran died in October 1999 due to recurrent squamous cell carcinoma of the head and neck.  No significant conditions contributing to death but not resulting in the underlying cause were listed.

At the time of the Veteran's death, service connection was in effect only for PTSD, rated as 100 percent disabling.  

In various statements and during the appellant's January 2011 Board hearing, the appellant contends, in essence, that the Veteran's longstanding alcohol abuse was associated with service-connected PTSD, and that his alcoholism in turn led to the development of his carcinoma of the head and neck and subsequent death.  During the hearing, the Veteran's representative references the Merck Manual of Diagnosis and Therapy 17th edition, and asserted that, based on this manual, alcohol use coupled with cigarette smoking created a synergistic effect that could cause squamous cell carcinomas at the base of the tongue.

The Board also notes that the appellant has also contended that the Veteran's death was caused or hastened by exposure to herbicides in service or by fall from a hospital bed at a VA medical facility in October 1999.  However, the Board previously addressed these theories of entitlement in its March 2011, and thus will not be considered in this decision.  

After a full review of the record, including the medical evidence, as well as statements by the appellant and those made on her behalf, the Board finds that, notwithstanding the appellant's assertions, service connection for the cause of the Veteran's death as secondary to alcohol abuse, secondary to service-connected PTSD, is not warranted.

The Veteran's service treatment records are completely negative for any findings or diagnoses related to squamous carcinoma of the head or neck.   

Following the Veteran's discharge from service, VA treatment records reflect the Veteran's difficulties with psychiatric problems and alcohol abuse.  A VA psychiatric examination report dated in August 1973 reflects that the Veteran described himself as a moderate drinker.  Psychiatric symptoms such as tension and unease during interview were indicated.  The examiner diagnosed psychoneurosis.  

Continued medical reports from 1981 through 1987 reflects that the Veteran was hospitalized on numerous occasion for problem with alcohol dependence and withdrawal, as well as psychiatric problems including depressed mood and generalized anxiety disorder.  

VA outpatient treatment records from the 1990s document continued treatment for alcohol dependence and psychiatric symptomatology.  A March 1992 hospitalization report reflects diagnosis of alcohol dependence as well as seizure disorder.  It was noted that het Veteran had been admitted to an alcohol treatment program in March 1992.   He had a 30 year history of drinking since he was age 16.  On VA treatment in February 1996, a history of chronic alcohol dependence and PTSD was noted. He complained of flashbacks and auditory hallucinations. 

A November 1996 VA psychiatric examination report reflects that the Veteran began to use alcohol during his service in Vietnam in an attempt to attenuate some of his deep emotions and feelings of terror that he was going to get killed or wounded.  He related that he continued drinking when he came home in an attempt to modify his problems with sleep disturbances, terrible nightmares, and other very severe PTSD symptomatology.  A diagnosis of PTSD was assigned.  

A March 1997 VA psychological evaluation reflects the examiner's impression that the Veteran's PTSD was extensive and severe.  The examiner noted that this disability of PSD was the same as and a continuation of the original diagnosis of psychoneurosis and previous diagnosis of anxiety neurosis and generalized anxiety disorder.  

In December 1998, the Veteran presented with a one month history of tongue pain which was biopsied in a dental clinic as a poorly differentiated squamous cell carcinoma.  He subsequently underwent a floor of mouth and tongue resection with a portion of the mandible as a composite resection.  He also had a right side neck resection and a left modified neck dissection, as well as a pectoralis myocutaneous flap reconstruction.  

A September 1999 VA hospitalization report reflects that in August 1999, a recurrence was suspected, because his rehabilitation of swallowing and of speech suddenly stopped and he failed to improve.  He began having increased difficulty eating and was admitted for diagnostic panendoscopy and biopsy as well as a possible tracheostomy.  He was admitted in early September 1999 and underwent tracheostomy and endoscopy.  A past medical history of seizure disorder, PTSD, depression, hemorrhoids, and hypothyroidism was noted.   It was noted that the Veteran had a history of alcohol use of approximately one pint daily in the past, but cut off the use of alcohol in the early summer of 1999.  Testing results reflected the recurrence of a tumor.  He was treated and discharged later in September 1999 in stable condition.  

A discharge summary reflects final diagnosis of recurrent squamous cell carcinoma of the oral cavity, tongue, and floor of them mouth, as well as resolved diagnoses of multiple electrolyte disorder, dehydration, and malnutrition.  Right pleural effusion was also indicated.  The treating physician noted that the Veteran's condition at that point was considered to be terminal.    

In October 1999, the Veteran was admitted after he had a witnessed grand mal seizure followed by a post-ictal period.  He had been non-compliant with his medication for approximately 1 month.  A primary diagnosis of seizures since 1970 was indicated, as well as a secondary diagnosis of squamous cell cancer of the tongue status post right near total glosectomy, right modified radical neck dissection, left selective supra-omohyoid neck dissections with pectoralis flap reconstruction, and a tracheotomy with multiple dental extractions, were indicated.  A past medical history of PTSD and depression was also noted.  

In early October 1999, the Veteran was admitted after being found to be hyponatremic during routine labs and clinic.  He had been receiving outpatient weekly methotrexate for recurrent stage IV oral cavity cancer.  The examiner noted that the Veteran had been hyponatremic in the past, but never to this extreme.  He was admitted to correct the hyponatremia.  A renal consult was requested by the cause of the hyponatremia was unclear; however the hyponatremia did correct during his stay.  He was also found to have elevated Dilatin level.  He fell later the day prior to his death in the morning and suffered a laceration on his head.  A CT scan was done that night and the report was negative for bleed.  He was also found to be hypoxic and a chest film revealed a large left pleural effusion.  Thoracentesis revealed serosanguinous fluid but negative cystology.  He had a cardiac arrest the next day and was pronounced dead.  An autopsy was not obtained.   A past medical history of continuous alcohol dependency, and partial-complex seizures was also indicated.

An October 1999 death summary reflects that the Veteran was seen in clinic and noted to have a sodium level of 114.  He was aphonic but able to respond to questions and was alert and oriented.  Primary diagnosis of squamous cell carcinoma was noted.  Other diagnoses noted were left pleural effusion, etiology unknown, hypoxia, and fall with head laceration.   

The Veteran's claims file was reviewed by a VA physician in May 2011 for opinion on the relationship, if any, between the Veteran's service-connected PTSD, alcoholism, and his cause of death.  The examiner indicated that he reviewed all pertinent medical documents, including the post-service treatment records regarding treating for psychiatric and alcohol-related disability.  He also noted that he performed a literature search on PTSD and substance abuse, and between PTSD with substance abuse and cancer/carcinoma.  He documented specific titles of articles he came across in his research.

After his review, he found that it was clear that the Veteran was exposed to continuous and rather intense combat during his 2 tours in Vietnam and subsequently developed symptoms of PTSD that warranted a diagnosis.  He found it also equally clear that the Veteran suffered from alcoholism, requiring multiple hospitalizations for alcohol-related falls and withdrawal symptoms.  The examiner indicated that a series of epidemiological studies show a strong relationship between substance abuse and PTSD, particularly alcohol abuse.  The only debate was whether this was due to the pre-existence of this behavior or whether emerged in the aftermath of the event.  Nonetheless, given the studies linking such abuse to PSD, the examiner found that it was as likely as not that the Veteran's alcoholism was a manifestation of his service-connected PTSD.  

The examiner found the relationship between the Veteran's PTSD/alcoholism and his squamous cell carcinoma a much more difficult relationship to ascertain.  In a general sense, psychological distress, such as ongoing depression and anxiety-related symptomatology (which would include PTSD), has been associated with poor cancer survival outcome.  However, while there may be a link between psychological distress and cancer outcomes, a causal relationship between psychological distress and specifically PTSD had not been established.  The examiner noted that there what been only scant, mostly conflicting research in this area.  He noted that a minority of studies suggested an impact of psychological distress on cancer outcomes.  The whole of scientific evidence, however, did not conclusively support a direct role for stressful life events causing a diagnosis of cancer.  In conclusion, the examiner noted that the exact relationship between PTSD with alcoholism and squamous cell carcinoma had not been established, and as such, the likelihood is less than 50 percent that the Veteran's PTSD/alcoholism caused or contributed substantially to his development of squamous cell carcinoma.
  
None of the above-cited medical evidence shows that squamous cell carcinoma of the head and neck or related disability manifested in service, nor does the medical evidence support a finding of a medical relationship between the Veteran's military service or service-connected disabilities and the squamous cell carcinoma and his death.  Further, in the only pertinent medical opinion of record, the May 2011 VA physician opined, following a thorough review of all pertinent evidence of record, that it was not possible to correlate the Veteran's death to service or service-connected disability, to particularly include his PTSD and his secondarily-related alcoholism.  Thus, the only competent opinion of record does not support the claim, and neither the appellant nor her representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the appellant's claim.

The Board has considered the evidence from the Merck Manual presented at the Veteran's Board hearing.  However, this evidence does not establish that the Veteran's cancer was caused by his alcoholism, nor does it address the facts that are specific to the Veteran's case, as was done by the VA physician. Accordingly, the Board finds that the information presenting during the hearing from the Merck Manual simply is not probative of the medical questions at issue in this appeal.

In addition to the medical and other objective evidence, the Board has considered the assertions advanced by the appellant in connection with the claim, as well as those of her representative.  She has not alleged that the Veteran suffered from continuous head and neck cancer symptoms since service until his death.  To the extent that these assertions are being offered to establish that there existed a relationship between the Veteran's death and either service or a service-connected disability, such evidence must fail.  Medical matters of diagnosis and etiology are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without appropriate medical training and expertise, neither the appellant nor her representative are competent to persuasively establish the required elements of the claim on the basis of lay assertions, alone.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  The lay assertions in this regard simply have no probative value.

Under these circumstances, the Board must conclude that the record does not support a finding that a disability of service origin caused or contributed substantially or materially to the Veteran's death, and that, therefore, the claim for service connection for the cause of the Veteran's death must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).





III.  DIC under 38 U.S.C. § 1318

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.5 (2011).

If the Veteran's death resulted from non-service-connected causes, DIC benefits will be paid to a Veteran's surviving spouse in the same manner as if the death were service connected (a) if the Veteran's death was not the result of his own willful misconduct and (b) if, at the time of death, the Veteran was receiving or was "entitled to receive" compensation for a service-connected disability rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of the Veteran's discharge or other release from active duty; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The term "entitled to receive" means that, at the time of death, the Veteran had service-connected disability rated as totally disabling but was not receiving compensation because (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness;(3) the Veteran had applied for compensation but was not receiving total disability compensation due solely to clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; or (5) VA was withholding payments as required by law.  38 C.F.R. § 3.22(b).  A 2005 amendment to 38 C.F.R. § 3.22 provides an additional method for prevailing on 38 U.S.C.A. § 1318 claims when additional service department records are received that existed at the time of a prior VA decision but were not considered.

As noted above, during the Veteran's lifetime, service connection was only in effect for PTSD, which had been rated as 100 percent disabling from October 7, 1996, approximately 3 years prior to his death.

The Veteran did not have a disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death; he died more than 20 years following his retirement from active service; and he was not receiving or entitled to receive compensation at the 100 percent rate for the 10-year period immediately preceding his death. 

The Board has considered the appellant's argument-raised during the January 2011 Board hearing-to the effect that a 100 percent rating was warranted for the Veteran's PTSD well prior to the October 1996 effective date of this rating.  The Board notes that this rating was awarded in a final July 1999 rating decision.  The finality of the July 1999 decision could be vitiated by a finding of clear and unmistakable (CUE) in that decision.  See Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates).  However, no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but as to how it is the kind of error that, if true, would constitute CUE on its face; persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  Here, the arguments of the appellant and her representative do not actually allege CUE, much less, reflect the type of specificity need to sufficiently raise such a claim.

Even if the Board were to assume, arguendo, that the appellant could challenge the effective date of the award of the increased 100 percent rating for PTSD, such challenge would not provide a basis to award DIC benefits under 38 U.S.C.A. § 1318.  Specifically as regards claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  In this case, the Veteran filed a claim for increased rating for PTSD in October 1996.  Even if an increase in disability was factually ascertainable prior to this date, the effective date of the 100 percent rating would be no earlier than October 1995-4 years prior to the Veteran's death.  Thus, the 100 percent rating would still be in effect for less than the requisite 10-year period immediately preceding his death. 

Moreover, the appellant has not identified or submitted additional, previously unconsidered service department records that would provide a basis for reopening a previously decided claim.  Simply put, the present record provides no basis for an award of DIC under 38 U.S.C.A. § 1318.  

For all the foregoing reasons, the Board must conclude that the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  Therefore, the Board finds that the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).












ORDER

Entitlement to service connection for the cause of the Veteran's death, claimed as secondary to alcohol abuse, secondary to service-connected PTSD, is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318, based on an earlier effective date for a total disability rating for service-connected PTSD, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


